Citation Nr: 1142046	
Decision Date: 11/12/11    Archive Date: 11/30/11

DOCKET NO.  03-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for folliculitis, claimed as a skin disease due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for musculoskeletal strain of the chest wall and legs, claimed as multiple joint pain due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for left ulnar neuropathy, claimed as numbness of the hands due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for facial congestion and breathing difficulties, claimed as breathing difficulties due to an undiagnosed illness or a medically unexplained multisymptom illness.

5.  Entitlement to service connection for sperm or semen abnormalities, claimed as due to an undiagnosed illness or a medically unexplained multisymptom illness.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to November 1991, including service in Southwest Asia from December 1990 to April 1991.  He received an other-than-honorable discharge (general discharge under honorable conditions) due to misconduct and use of illegal drugs.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2002 and April 2003.

In September 2005 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of his testimony is of record.

This claim has been remanded to the RO for further development on multiple occasions, most recently in June 2010.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The Veteran evidence does not show the Veteran has an unidentified illness or medically unexplained multisymptom illness residual to service in Southwest Asia.

3.  Disorders of the skin, right shoulder and right knee are not etiologically related to service.

4.  Diseases manifested by sperm or semen abnormalities, multiple joint pain, numbness of the hands and/or respiratory problems are not etiologically related to service. 


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

2.  A disability manifested by multiple joint pain was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  A disability manifested by numbness of the hands was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

4.  A disability manifested by facial congestion or breathing difficulties was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

5.   A disability manifested by sperm or semen abnormalities was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

6.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

7.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of these claims the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  
The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded VA examination in February 2011, with addendum in March 2011.  The Board has reviewed the examination report and finds the originating agency substantially complied with the requirements articulated in the Board's remand; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  

Evidence and Analysis

Service connection for folliculitis or other skin disease

Service treatment records (STRs) show no treatment for any skin disorder.  In a self-reported Report of Medical History in November 1991, executed in preparation for his separation physical examination, the Veteran specifically denied history of skin diseases.  However, the separation examination in November 1991 noted the skin as "abnormal" due to tinea pedis, also known as "athlete's foot."  

The file contains a VA examination report form dated in September 1992 in which the Veteran reported present intermittent rash and warts in the lower arms and legs, as well as numerous warts on both arms.  Examination showed only one wart, on the middle finger of the right hand.  There was no current rash on examination, although the Veteran reported the rash recurred every 2-3 weeks.  The examiner diagnosed solitary wart and reported history of rashes.

Treatment records from the Florida Department of Corrections (DOC) during the period September 1997 to February 1998 specifically show no skin rash or itching.  Physical examination in September 1997 showed clinical evaluation of the skin as "normal."  Thereafter, the Veteran had a physical examination by First Step of Sarasota in December 1998 that is silent for any current skin disorder.

A private treatment note dated in January 1999 showed complaint of a lesion on the left shoulder characterized by burning, itching and weeping.  The clinical impression was penicillin-resistant strep, rule out fungal or contact dermatitis.

 In his claim for service connection, filed in June 2001, the Veteran asserted he experienced lesions on the forearms, the anterior and posterior neck, the shoulders and the face; the lesions were recurring and remitting in nature and left permanent scars.  The condition flared three to four times per year.

In a statement dated in August 2001 (received by VA in  November 2001) the Veteran's acquaintance Mr. RWM stated he had observed the Veteran to have skin breakouts looking like a rash on the face and/or body that would crust over.

The Veteran's friend Ms. [illegible] submitted a statement in November 2001 stating she and the Veteran had cohabited for three years, and when she met the Veteran he was suffering from a breakout of open wounds on his face, back and right shoulder that would suddenly appear, ooze for awhile and eventually resolve.

In January 2002 the Veteran submitted a statement asserting he had not been treated for his skin disorder since 1993 because his family physician was no longer in practice and the Veteran did not have insurance; however, the Veteran had the scars to prove the existence of the disorder.

The Veteran had a VA medical examination in March 2003 in which he reported having intermittent pimple-like lesions, mainly on the chest but also on the extremities and face.  Examination showed pimple-like lesions on the anterior aspect of the chest that resembled insect bites or folliculitis lesions; there were also a few more on the abdomen wall.  There were no lesions on the face, back or lower extremities, and there was no sign of itching, oozing or superinfection with any of the lesions observed.  The examiner's impression was papular lesions likely to be folliculitis.  The examiner noted the Veteran declined to return to the medical center for photos, stating he would take the photos himself and mail them to the RO.

In support of his claim the Veteran submitted an internet article by Health Guide A-Z entitled "folliculitis" and discussing the general etiology and treatment for the disorder.

In his substantive appeal, received in September 2003, the Veteran asserted that "folliculitis" was an erroneous diagnosis, but if indeed he did have folliculitis then the disorder would be entitled to service connection as acquired in the dirty condition of Southwest Asia. 

Records from University Family Healthcare show the Veteran presented in December 2004 with an itchy rash under his arms; the clinical impression was pruritic rash under the bilateral axillae.  However, in January 2005 the same provider changed the diagnosis to methicillin-resistant staphylococcus aureus (MRSA) in the axillae.   

The Veteran testified before the Board in September 2005 that during service, prior to deployment to Southwest Asia, he was covered in diesel fuel all day.  While deployed to Southwest Asia he was exposed to chemicals, smoke, sand and dust; he was also bitten frequently by local insects.  During deployment he had skin symptoms that he reported to the unit medical specialist; he was told at the time that the symptoms would resolve once he returned to cleaner conditions, but he continued to have the same problems after discharge from service.  

The Veteran had a VA medical examination in July 2009 in which he reported a history of recurrent skin eruption, occurring randomly in different parts of the body.  Examination showed a few scarred papules in the upper extremities and trunk, in various stages and without inflammatory papules, comedones or pustules. The examiner diagnosed folliculitis.

The Veteran had another VA skin disease examination in February 2011, in which he reported his disorder could present either as an oozing blister lasting 10-12 days or as a patch of dry skin lasting 7-10 days.  The examiner performed a clinical examination and noted a lesion on the right cheek and another on the left thigh.  The examiner diagnosed dermatitis/nodular lesion, but was unable to voice an opinion because the claims file was not available for review.

Thereafter, an addendum was issued in March 2011 after review of the claims file showing diagnosis of dermatitis not associated with scarring.  The reviewer stated there was no indication in STR of a skin disorder and no objective evidence of chronicity of skin disorder as shown by negative examination in 1992.  MRSA was not applicable in that it occurred 13 years after discharge from service.  In the absence of any diagnosed skin disorder during service there can be no relationship to a current disorder.
 
The Veteran submitted a statement in September 2011 asserting that he was told during service that skin problems would persist for 6-7 months after redeployment from theater; until that period ended anybody presenting to sick call would be subject to punishment.  Because the Veteran was discharged before the 6-month period ended he did not have the opportunity to get documentation of his skin condition before he was still in service.   Based on his own internet research, the Veteran contended that he did not have folliculitis or dermatitis, as diagnosed by VA examiners, but rather had an undiagnosed skin disorder.  In sum, the Veteran asserted that all his claimed symptoms, including the skin, were interrelated and due to Gulf War Syndrome.

On review of the evidence above, the Board finds the Veteran has been competently diagnosed during the period under review with skin disorders including MRSA, folliculitis and dermatitis.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In that regard, the Board notes at the outset that there is no disease entity known as "Gulf War Syndrome" on which a claim for service connection can be based.  The criteria for an undiagnosed illness or a medically unexplained multisymptom illness are explained above, but there is no medical evidence of record showing that the Veteran in fact has an unexplained or undiagnosed multisymptom illness of which a skin disorder could be a symptom.

The Veteran in this case is competently diagnosed with skin disorders including dermatitis and folliculitis, which competent and uncontroverted medical opinion of record in the form of VA medical opinion states is not due to service and not associated with an undiagnosed or medically unexplained multisymptom illness.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).

In this case, the Veteran asserts chronic or recurrent skin disorders since service; he states he is unable to document chronicity because the treatment records from his family physician are no longer available.   A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board has considered the lay evidence of chronicity submitted by the Veteran, to include his testimony before the Board, his correspondence to VA, his statements to various medical providers and the lay statements offered on his behalf.  The Board finds the Veteran's own account of chronicity to be not credible because it is internally inconsistent with his Report of Medical History at the time of discharge denying history of skin rash, as well as with DOC treatment records showing no documentation of skin disorder as late as 1998.  The Veteran's unsupported account is also not credible because he was convicted of burglary in 1995 and robbery in 1997, and thus is shown to be of bad character.  

"A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu, 2 Vet. App. 492, 494.  In this case, the lay statements by RWM and by the Veteran's cohabitant competently and credibly show observed current skin problems but do not address symptoms during service or continually since discharge from service.  Thus, the lay statements do not by themselves show entitlement to service connection for chronic skin disability.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that the Veteran presented lay evidence to show he was exposed during service to diesel fuel and to environmental factors such as airborne toxins and insect bites, such account is consistent with his military occupational specialty (MOS) and the characteristics of the region.  However, to the degree that the Veteran asserts a belief that his current disability is related to those factors, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as explained above the competent and uncontroverted medical opinion of record states the Veteran's claimed skin disorder is not related to active service.

Finally, the Board notes the Veteran has submitted internet articles relating to folliculitis.  Treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case the treatise article submitted by the Veteran is not accompanied by an opinion of a medical professional stating that the treatise presents at least a plausible causality, based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In sum, based on the evidence and analysis above the Board has found the Veteran does not have a skin disorder that is etiologically due to active service, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.  Accordingly, the criteria for service connection are not met and the claim must be denied.




Service connection for musculoskeletal strain of the chest wall and legs or multiple joint pain

STRs show no complaint of any joint pain.  The separation examination in November 1991 noted the spine and other musculoskeletal systems as "normal" on examination.  In the accompanying self-reported Report of Medical History the Veteran specifically denied history of swollen or painful joints, neuritis, lameness, painful shoulder or elbow, bone or joint deformity, or arthritis/rheumatism/bursitis.

The file contains a VA examination report form dated in September 1992 that is silent in regard to any current complaints of joint pain.  Musculoskeletal examination was normal.

The Veteran had VA chest X-rays in September 1992 and August 1996 that were normal for bony structures and soft tissues.

Treatment records from the Florida DOC during the period September 1997 to February 1998 specifically show no joint pain, and the Veteran had a physical examination by First Step of Sarasota in December 1998 that noted the musculoskeletal system as within normal limits.

In his claim for service connection, filed in June 2001, the Veteran asserted he experienced joint pain in the fingers of both hands, both knees and right hip, constant but more intense on waking in the morning.

The Veteran had a VA medical examination in March 2003 during which he explained that what he meant by "multiple joint pain" was aches and pains in the chest wall when he stretched his arms, as well as pain in the legs  (tibial bones, shins and calves), happening for the past 8-9 years.  The pain was not joint pain, but rather coming from the bone itself.  However, VA X-rays of the bilateral tibiae and fibulae showed a normal study.  On examination his gait was normal and inspection of the lower extremities showed no tenderness, atrophy, abscesses or venous abnormalities.  There was no tenderness of the chest wall.  The examiner's impression was chest wall ache likely to be a musculoskeletal strain condition secondary to stretching, as well as musculoskeletal strain of the lower extremities.  

In support of his claim the Veteran submitted an internet article by Health Guide A-Z entitled "chronic fatigue syndrome" and asserting that joint pain is one of the symptoms associated with that disorder.  (Of note, the Veteran subsequently had a VA Chronic Fatigue Syndrome examination in June 2004 that determined the Veteran did not have the disorder, and service connection for Chronic Fatigue Syndrome was separately denied in a rating decision issued in June 2004.) 

In his substantive appeal, received in September 2003, the Veteran asserted that "musculoskeletal strain" was an erroneous diagnosis, and that what he actually had was muscle and joint pain associated with an undiagnosed illness, and that at times his leg pain was so severe that he would be unable to walk, swim or perform normal activities.

The Veteran testified before the Board in September 2005 that while deployed to Southwest Asia he experienced joint and muscle pains that he did not report because he assumed they were simply due to sleeping in awkward positions.

The Veteran had a VA medical examination in July 2009 in which he reported a history of rib cracking and legs aching since return from Southwest Asia in 1991.  Clinical examination was essentially normal, but the examiner diagnosed bilateral lower extremity muscle strain and chest wall strain.

The Veteran had another VA examination of the muscles in February 2011 in which he reported that he notices a cracking sound in the chest as he yawns, and also notices muscle aches in the chest and legs.  The examiner performed a physical examination and noted clinical observations in detail.  The examiner diagnosed residual strain of the chest wall and legs, but was unable to provide an opinion because the claims file was not available for review.

Thereafter, an addendum was issued in March 2011 after review of the claims file states an opinion that there is no evidence of chest wall or leg musculoskeletal strain during service or chronic since service, so current symptoms cannot be related to service.  In addition, musculoskeletal strain is a common condition that can occur with everyday activities, and is a diagnosable disorder, and therefore cannot be a symptom of medically unexplained chronic multisymptom illness.

The Veteran submitted a statement in September 2011 asserting that his muscle pain is not confined to the chest wall and lower extremities, but rather is present over the entire body and thus cannot be muscle strain as diagnosed by the VA examiners.  Because the muscle pains are worse when his skin lesions flare, the Veteran contends the conditions must be related.

On review of the evidence above, the Board notes at the outset that there is no objective evidence of complaint of any muscle or joint pain during service or after service prior to receipt of the Veteran's claim in 2001, and indeed the medical documents prior to 2001 (STRs, VA records and records from Florida DOC and First Step) affirmatively show the absence of such symptoms.  Accordingly, chronicity is not shown; as discussed above the Board has found the Veteran to be not credible in reporting symptoms during and after service.

Although the Veteran has asserted his belief that his claimed muscle and joint symptoms are a manifestation of chronic fatigue syndrome (CFS), VA examination has found the Veteran does not have that disorder.   

Competent and uncontroverted medical opinion in the form of the VA examiner's report states the Veteran's claimed muscle and joint symptoms, however diagnosed, are not etiologically related to service.  Although the Veteran asserts that several successive VA examiners misdiagnosed his condition as "strain," the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  

In sum, based on the evidence and analysis above the Board finds the Veteran does not have musculoskeletal strain or other disorder manifested by multiple joint pain that is etiologically due to active service, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.  Accordingly, the criteria for service connection are not met and the claim must be denied.
  
Service connection for left ulnar neuropathy or numbness of the hands

STRs show no complaint of numbness or other disorder of the hands.  The separation examination in November 1991 noted the upper extremities and neurological system as "normal" on examination.

The file contains a VA examination report form dated in September 1992 that is silent in regard to any current complaints of problems associated with the hands.  Musculoskeletal and neurological examination was normal.

Treatment records from the Florida DOC include a physical examination in September 1998 that showed history of right arm injury with nerve damage two years previously, with residual partial numbness of the right hand; the left hand was normal and clinical neurological examination was shown as "normal."  Subsequent DOC treatment records during the period September 1997 to February 1998 specifically show no numbness or tingling in the extremities.  Thereafter, the Veteran had a physical examination by First Step of Sarasota in December 1998 that noted the musculoskeletal and neurological systems as within normal limits.

In his claim for service connection, filed in June 2001, the Veteran asserted he experienced joint pain in the fingers of both hands, constant but more intense on waking in the morning.

The Veteran had a VA medical examination in March 2003 in which he reported that for the past 2-3 years he had partial numbness of the left hand; he denied numbness in the right hand.  Examination showed no deformity or other abnormality of the fingers, although there was reduced sensation to pinprick in the left fourth and fifth fingers as compared to the right.  There was no evidence of abnormality of the ulnar groove and no evidence of carpal tunnel syndrome.  The examiner's impression was distal sensory left ulnar nerve neuropathy not due to undiagnosed illness.

In his substantive appeal, received in September 2003, the Veteran asserted that "ulnar neuropathy" was an erroneous diagnosis, and that what he actually had was neurologic signs and symptoms due to an undiagnosed illness.

The Veteran testified before the Board in September 2005 that while deployed to Southwest Asia he experienced numbness that he did not report because he assumed it was simply due to sleeping in awkward positions.

The Veteran had a VA medical examination in July 2009 in which he reported a history of numbness of the left hand, chronic and gradual since 1991.  Neurological testing showed decreased sensitivity to pain and light touch.  The examiner diagnosed left ulnar neuropathy.

The Veteran had another VA examination of the peripheral nerves in February 2011 in which he reported numbness in the left little finger in 1991, thereafter spreading to other fingers of the left hand.   The examiner performed a physical examination and noted clinical observations in detail.  The examiner diagnosed left ulnar neuropathy, but was unable to express an opinion because the claims file was unavailable for review.

Thereafter, an addendum was issued in March 2011 after review of the claims file showing diagnosis of left ulnar neuropathy affecting the left hand, not likely to be caused by or a result of active service.  The reviewer stated there is no indication in STRs of any complaint or injury related to the left upper extremity, so no diagnosis or chronicity can be established.  The examiner noted the Veteran had a left clavicle fracture prior to service, as documented in the entrance examination, but any residuals thereof would be manifested as problems with the entire left upper extremity, not the localized complaints cited by the Veteran in the current claim.  Also, it is unlikely that the left ulnar neuropathy is a symptoms associated with a medically unexplained chronic multisymptom illness, since this is a common neuropathy associated with everyday activities, trauma or other various metabolic conditions.  Finally, there was no other constellation of unexplained symptoms that could be consistent with a multisymptom illness.     
 
The Veteran submitted a statement in September 2011 asserting that his claim encompasses both hands, not just the left.  He stated that numbness in both hands is worse when his skin lesions flare, so the conditions must be related.

On review of the evidence above, the Board notes at the outset that there is no objective evidence of complaint of numbness of either hand prior to 1998, when Florida DOC records showed numbness of the right hand due to a recent injury.  Numbness of the left hand was not shown until the March 2003 VA examination, with diagnosis of left ulnar neuropathy.  Accordingly, chronicity of symptoms is not shown.  As discussed above, the Board has found the Veteran to be not credible in reporting symptoms during and after service.  Further, in March 2003 the Veteran specifically denied numbness in the right hand.

Although the Veteran has asserted his belief that his claimed numbness of the hands is a symptom associated with Gulf War Syndrome, VA examination has found the Veteran does not have an undiagnosed illness or medically unexplained multisymptom illness; such opinion is not controverted by any other medical opinion of record.  Further, although the Veteran asserts that he does not have left ulnar neuropathy as diagnosed by several VA examiners, he is not competent to opine as to medical etiology or render a medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999).

In sum, based on the evidence and analysis above the Board finds the Veteran does not have neurological disorder manifested by numbness of the hands that is etiologically due to active service, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service connection for facial congestion or breathing difficulties 

STRs show no complaint of respiratory problems.  The separation examination in November 1991 noted the nose, sinuses, lungs and chest as "normal" on examination.  In the accompanying self-reported Report of Medical History the Veteran specifically denied history of shortness of breath, hay fever, chronic or frequent colds, asthma, chronic cough or pain or pressure in the chest.

The file contains a VA examination report form dated in September 1992 that is silent in regard to any current complaints of breathing problems.  Examination of the nose, sinuses, mouth and throat was normal, and respiratory examination showed the lungs to be clear to percussion and auscultation.  Chest X-ray was essentially normal, with both lungs clear and no evidence of any acute inflammatory infiltration.

The Veteran had a VA chest X-ray in August 1996 that was normal for lungs and diaphragm.

Treatment records from the Florida DOC during the period September 1997 to February 1998 specifically show no wheezing or shortness of breath.  However, he presented for sick call in October 1998 complaining of sinus problems for the past two weeks; the clinical impression was sinusitis, and his DOC medical problems list was amended to include mild ethmoid sinusitis and chronic rhinitis.

The Veteran had a physical examination by First Step of Sarasota in December 1998 that noted a history positive for purified protein derivative (PPD) of tuberculosis, treated by isoniazid (INH) for six months in 1997.  The current impression on examination was laryngotracheobronchitis (LTB).  

A VA chest X-ray in September 2002 was normal.

The Veteran had a VA medical examination in March 2003 in which he reported that for the past 10-12 years he had blockage and stiffness in the sinus and maxillary areas, especially when trying to sleep at night; he also complained of post-nasal discharge.  On examination he had no respiratory distress, and there was no clinical indication of obstruction of the nose or sinuses.  The chest was clear to auscultation   Air flow appeared to be normal and there was no discharge.  X-ray of the sinuses showed normal paranasal sinuses, and pulmonary function test (PFT) showed normal spirometry and lung volume.  The examiner's impression was undiagnosed illness.

In his substantive appeal, received in September 2003, the Veteran asserted that although clinical examination did not show a respiratory abnormality he did have respiratory symptoms consistent with an undiagnosed illness.

The Veteran testified before the Board in September 2005 that his claimed disorder is head congestion, rather than respiratory distress; ever since service in Southwest Asia he felt his head was filled with "goo."  

The Veteran had a VA medical examination in July 2009 in which he reported a history of persistent nasal congestion since 1990.  Physical examination was essentially within normal limits, but computed tomography (CT) scan was suggestive of chronic sinusitis.  The examiner diagnosed chronic sinusitis.

The Veteran had another VA examination of the respiratory system in February 2011 in which he reported difficulty breathing through his nose, although he could breathe through his mouth without difficulty.  The examiner diagnosed chronic sinusitis but was unable to state an opinion because the claims file was not available for review.  There was no evidence of any other respiratory disease associated with breathing. 

Thereafter, an addendum was issued in March 2011 after review of the claims file showing diagnosis of facial congestion caused by chronic sinusitis; because the Veteran denied problems with difficulty in breathing there was no diagnosis of respiratory or lung problems.  Chronic sinusitis is a commonly explainable and diagnosed disorder, and was shown on CT scan; it is thus not a symptom of medically unexplained chronic multisymptom illness.

The Veteran submitted a statement in September 2011 asserting that he had never been administered a proper breathing test by VA, so his disability had never been properly diagnosed.  Also, because sinusitis was present on discharge from service but not enlistment, the Veteran contends service connection for sinusitis should be granted.

On review, the Veteran's facial congestion disorder is shown by competent medical evidence to be due to sinusitis.  A contrary diagnosis is provided by the VA examiner in March 2003, who attributed the problem to an "undiagnosed illness."  
The findings of a physician are medical conclusions that the Board cannot ignore or disregard; Willis, 1 Vet. App. 66.  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the VA examiner in March 2003 clearly arrived at his assessment of "undiagnosed illness" because the Veteran was asymptomatic on examination (including sinuses) and there was accordingly no clinical explanation for his self-reported history.  However, the examiner did not have available the earlier Florida DOC treatment notes, which document a history of sinusitis and rhinitis (those treatment notes were not associated with the claims file until later).  The contrary opinion of the VA reviewer in March 2011, which stated the Veteran's diagnosed sinusitis is not a symptom of medically unexplained chronic multisymptom illness, was based on a more complete documentation of the Veteran's history and is thus the more probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another).  

In sum, the Veteran's claimed respiratory/congestion symptoms are shown to be due to sinusitis, which was not present in service and was first documented in October 1998, many years after discharge from service.  There is no competent medical opinion showing sinusitis to be etiologically related to service, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.  Accordingly, the criteria for service connection are not met and the claim must be denied.


Service connection for sperm or semen abnormalities

STRs show no complaint of genitourinary problems.  The separation examination in November 1991 noted the genitourinary system as "normal" on examination.

The file contains a VA examination report form dated in September 1992 that is silent in regard to any current complaints of genitourinary problems, and genitourinary examination was normal.

In his claim for service connection, filed in June 2001, the Veteran asserted he experienced a burning sensation in the penis on ejaculation, and that his semen caused mild skin irritation.

The Veteran's friend Ms. [illegible] submitted a statement in November 2001 stating they had cohabited for three years, and when they had sex the Veteran's semen caused her to experience a burning sensation in the vagina; on occasion her skin would turn red where the Veteran's semen touched it. 

The Veteran had a VA medical examination in March 2003 in which he reported that for the past 12 years all his girlfriends had complained to him that his semen burns, and if he dropped semen on their skin the skin would become red and have a burning sensation.  His girlfriends had also complained that his semen caused a burning sensation in their vaginas.  The examiner did not perform an examination of the genitals because the Veteran reported no abnormalities there.  The examiner's impression was a disorder secondary to undiagnosed illness.

The Veteran testified before the Board in September 2005 that ever since he returned from Southwest Asia was told by sex partners that his semen caused them to feel a burning sensation; also, after unprotected intercourse with the Veteran his sex partners would frequently develop yeast infections.   The Veteran has never been able to identify the exact nature of the problem.

The Veteran had a VA medical examination in July 2009 in which he reported that his semen caused a burning sensation to any skin it contacted, as well as in the vaginas of his sex partners.  He denied painful ejaculation.  Physical examination was normal.  The examiner diagnosed semen complaint with no diagnosed illness.

The Veteran had another VA genitourinary examination in February 2011 in which he reported that his semen would leave a red mark on any skin with which it came into contact.  Clinical genitourinary examination was essentially normal.  The examiner diagnosed no evidence of abnormal semen, although related to symptoms of local irritation.  

Thereafter, an addendum was issued in March 2011 after review of the claims file stating that the record did not show evidence of abnormal semen.  The nature of ejaculate is alkaline, and may cause an irritant dermatitis in persons with sensitive skin.  In the case of vaginal burning, superficial tears in the vaginal canal resulting from sex could have localized discomfort characterized as "burning" on contact with the semen.  As such, there was no real sperm abnormality per se, but rather sensitivity of various body surfaces to these secretions.  Accordingly, there was no current disorder etiologically related to service or symptomatic of a medically unexplained chronic multisymptom illness.

The Veteran submitted a statement in September 2011 asserting that he had never refused to show his genitals to a VA examiner.  Further, like his other claimed disorders, the problem with his semen only manifested when his skin lesions were present; if there were no skin lesions there would be no problem with his semen.

On review of the evidence above, the Board notes at the outset that there has never been a diagnosis to explain the Veteran's symptoms.  The VA examiner in March 2003 characterized his symptoms as being manifestations of an "undiagnosed illness" while the VA examiner in July 2009 diagnosed a "semen complaint with no diagnosed illness," while the examiner in February 2011 and the reviewer in March 2011 found no evidence of an actual semen abnormality.  However, while the Veteran's claimed symptoms are medically unexplained, the Board finds no evidence of a qualifying undiagnosed illness due to service in Southwest Asia within the meaning of 38 C.F.R. § 3.317.

In that regard, no medical provider has ever stated an opinion that the Veteran's reported abnormal semen is somehow due to service in Southwest Asia, and in fact the VA reviewer in March 2011 found no current disorder etiologically related to service.  Further, the December 1998 Comprehensive Clinical Assessment by First Step shows the Veteran reported having been treated for sexually transmitted disease, having used intravenous drugs, having shared needles and having traded sex for drugs.  Given the absence of medical opinion supporting a relationship to service, and given the Veteran's history as documented in the First Step assessment, the Board cannot find the Veteran's symptoms to be somehow related to service in Southwest Asia.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have sperm or semen abnormalities that are etiologically due to active service, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service connection for right shoulder disorder

STRs show the Veteran was treated for right shoulder pain in May 1990 while he was undergoing basic training.  He was treated in June 1990 for pain over the right clavicle, determined to be due to an enlarged lymph node.  In October 1990 he complained of a sore right shoulder; the clinical impression was "possible musculoskeletal."   The separation examination in November 1991 noted the upper extremities and other musculoskeletal system as "normal" on examination.  In the accompanying self-reported Report of Medical History the Veteran specifically denied history of painful shoulder, swollen or painful joints, neuritis, bone or joint deformity, or arthritis/rheumatism/bursitis.

The file contains a VA examination report form dated in September 1992 that is silent in regard to any current complaints of shoulder problems.  Musculoskeletal examination was normal.

The Veteran had a physical examination by First Step of Sarasota in December 1998 in which the musculoskeletal system was noted as within normal limits.

In his substantive appeal, received in September 2003, the Veteran asserted that his claimed right shoulder pain was joint pain as manifestation of an undiagnosed illness.

The Veteran testified before the Board in September 2005 that he could not recall any specific right shoulder injuries; the shoulder pain gradually developed while deployed to Southwest Asia and continued after discharge from service.

The Veteran had a VA medical examination in July 2009 in which he reported a history of right shoulder pain since a fall-related injury in service.  Examination elicited complaint of pain and stiffness but no clinically-observed abnormalities, and the examiner diagnosed right shoulder strain.  The examiner stated an opinion that the Veteran's right shoulder strain was not related to events during active service because there were no entries in STRs relating to that area and no post-separation records available for review, since the Veteran denied having been seen by a provider after discharge from service.

The Veteran had another VA examination in February 2011 in which he reported he fell and hurt his shoulder in service; he reported the injury to a medical specialist but did not remember what the diagnosis was at that time.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed right shoulder strain, but was unable to formulate an opinion because the claims file was not available for review.  

Thereafter, an addendum was issued in March 2011 after review of the claims file showing diagnosis of right shoulder strain residuals.  The reviewer noted indication in STRs of undiagnosed right shoulder pain in October 1990, but no additional events during service associated with the right shoulder and no post-service treatment records showing a right shoulder problem.  Accordingly, chronicity was not established.  The examiner stated the Veteran had a transient self-limiting injury to the right shoulder in service that resolved; such injuries are not prone to chronicity or give rise to a future injury.  The Veteran's current disorder is unrelated, given that strains are very common and are lifestyle situations.  Finally, the disorder is common and diagnosable and therefore not likely to be related to a medically unexplained chronic multisymptom illness.

The Veteran submitted a statement in September 2011 asserting that his claimed shoulder disorder was secondary to falling off a Bradley armored fighting vehicle in service.
  
On review of the evidence above, the Board notes at the outset that the Veteran is shown by STRs to have had a shoulder injury during service.  However, competent and uncontroverted medical opinion in the form of the VA examination in July 2009 and the VA review in March 2011 states the Veteran's shoulder injury in service resolved, and that his current shoulder disorder is not related to that in-service injury.  The Board accepts these opinions as conclusive medical evidence against service connection.

The Veteran testified as to chronic shoulder symptoms since discharge from service, but as noted above the Board has found the Veteran to be not credible in reporting his medical history.  Further, his account of chronic symptoms since service is disproved by objective medical treatment records that show normal musculoskeletal examinations through December 1998.  Finally, his own account has varied, in that he sometimes asserted no actual shoulder injury in service and at other times asserted a specific injury falling off an armored fighting vehicle; both these accounts are inconsistent with his Report of Medical History at time of discharge in which he denied any history of painful shoulder.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a right shoulder disorder that is etiologically due to active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.


  
Service connection for a right knee disorder

STRs show the Veteran was treated for a twisted right knee in May 1990; X-ray was negative and the clinical impression was right knee strain.  In June 1990 he complained of continued right knee pain, assessed as knee pain secondary to recurvatum.  The separation examination in November 1991 noted the lower extremities and other musculoskeletal system as "normal" on examination. In the accompanying self-reported Report of Medical History the Veteran specifically denied history of  "trick" or locked knee, lameness, swollen or painful joints, neuritis, bone or joint deformity, or arthritis/rheumatism/bursitis.

The file contains a VA examination report form dated in September 1992 that is silent in regard to any current complaints of knee problems.  Musculoskeletal examination was normal.

The Veteran had a physical examination by First Step of Sarasota in December 1998 in which he reported a history of "trick" right knee.  However, the musculoskeletal system was within normal limits on examination.

In his claim for service connection, filed in June 2001, the Veteran asserted he experienced joint pain in both knees and right hip, constant but more intense on waking in the morning.

The Veteran had a VA medical examination in March 2003 in which his gait was observed to be normal.  

In his substantive appeal, received in September 2003, the Veteran asserted that his claimed right knee pain was joint pain as manifestation of an undiagnosed illness.

The Veteran testified before the Board in September 2005 that he could not recall any specific right knee injury; the knee pain developed during basic training and continued during service and after discharge from service.

The Veteran had a VA medical examination in July 2009 in which he reported a history of right knee locking since assignment to Germany in service.  Examination elicited complaint of pain and stiffness; there was clicking or snapping but no other clinically-observed abnormalities.  The examiner diagnosed right knee strain.  The examiner stated an opinion that the Veteran's right knee strain was not related to events during active service because there were no entries in STRs relating to that area and no post-separation records available for review, since the Veteran denied having been seen by a provider after discharge from service.

The Veteran had another VA examination of the joints in February 2011 in which he reported that while stationed in Germany he slipped on ice and twisted both knees.  The examiner performed a physical examination and noted clinical observations in detail.  The examiner diagnosed right knee strain, but was unable to formulate an opinion because the claims file was not available for review.  

Thereafter, an addendum was issued in March 2011 after review of the claims file showing diagnosis of right knee strain residuals.  The reviewer noted indication in STRs of right knee strain in 1990, but no additional events during service associated with the right knee and no post-service treatment records showing a right knee problem.  Accordingly, chronicity was not established.  The examiner stated the Veteran had a transient self-limiting injury to the right knee in service that resolved; such injuries are not prone to chronicity or give rise to a future injury.  The Veteran's current disorder is unrelated, given that strains are very common and are lifestyle situations.  

The Veteran submitted a statement in September 2011 asserting that he was treated at least five times in service for knee problems, to include twice in Germany.  While deployed to Southwest Asia he obtained ibuprofen for his knee pain.  He also asserted the VA examiner had mischaracterized his in-service symptoms as "acute" rather than chronic.

As in the issue of right shoulder disorder as discussed above, the Veteran has shown evidence of a right knee injury during service, but competent and uncontroverted medical opinion in the form of the VA examination report in July 2009 and VA review in March 2011 states the current disorder is not etiologically related to service; the Board accepts these opinions as conclusive medical evidence against service connection.

Also as in the issue of right shoulder disability discussed above, the Veteran's testimony of chronic knee symptoms since discharge from service is not probative because the Veteran is not a credible historian and because such account is inconsistent with objective medical treatment records.  The Veteran has argued that the VA reviewer mischaracterized his knee injury in service as "acute" rather than "chronic" but he is not competent to opine as to medical etiology or render medical opinions.  Barr, 21 Vet. App. 303.  

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a right knee disorder that is etiologically due to active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Benefit of the Doubt
   
In arriving at the findings above the Board has considered the benefit-of-the-doubt rule.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the evidence preponderates against the claims for service connection adjudicated by the Board above.  Accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for folliculitis, claimed as skin disease, is denied.

Service connection for musculoskeletal strain of the chest wall and legs, claimed as multiple joint pain, is denied.

Service connection for left ulnar neuropathy, claimed as numbness of the hands, is denied.

Service connection for facial congestion and breathing difficulties, claimed as breathing difficulties, is denied.

Service connection for sperm or semen abnormalities is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


